Citation Nr: 0418415	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  01-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

2.  Entitlement to service connection for disability of the 
lower spine.

3.  Entitlement to service connection for disability of the 
left hand.

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Baltimore, Maryland Department of Veterans Affairs 
(VA) Regional Office (RO). 

In January 2004, a hearing before the undersigned Veterans 
Law Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.

The Board notes that during the January 2004 hearing before 
the Board, the veteran withdrew the issue of entitlement to 
service connection for hyperlipidemia from appellate status.  
38 C.F.R. § 20.204.

Various statements from the veteran and his representative, 
including statements during the January 2004 hearing before 
the Board, raise the issue of entitlement to service 
connection for disability of the left upper extremity, in 
addition to the left hand disability currently on appeal.  
Since this additional issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.




REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claims herein 
at issue.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

With respect to the veteran's claim for an initial 
compensable rating for bilateral hearing loss disability, 
there is nothing in the record that satisfies the 
notification requirements of the VCAA.    

Furthermore, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims. 

At the January 2004 Board hearing, the veteran indicated that 
he had been awarded disability benefits by the Social 
Security Administration (SSA) in January 1998.  It does not 
appear that SSA's decision and the records supporting that 
decision were obtained.  The United States Court of Appeals 
for Veterans Claims has made it clear that Social Security 
Administration records are relevant to claims for VA 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski , 
2 Vet. App. 363 (1992).  

The veteran also stated during his January 2004 Board hearing 
that he was receiving ongoing medical treatment from Dr. 
Estime at the Southern Maryland Community Outpatient Clinic 
in Charlotte Hall, Maryland.  While letters from Dr. Estime 
dated in 2002 and 2004 are of record, there is no indication 
that the RO requested copies of all the veteran's pertinent 
treatment records from the VA Southern Maryland Community 
Outpatient Clinic, including his most recent treatment.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the aforementioned VA medical facility.

With regard to the veteran's claims for service connection, 
service medical records note that the veteran fell on a 
garbage barge in February 1982.  The veteran maintains that 
he currently has degenerative disc disease of the lower back 
and arthritis of the left hand because of this fall.  In 
addition, service medical records note the veteran's 
complaints of chest pain in May 1985 and findings of elevated 
glucose in April 1985.  The veteran maintains that he 
currently has coronary artery disease and diabetes mellitus 
that had their onset during his military service.

The Board notes that the veteran has not undergone a VA 
examination for the purpose of obtaining etiology opinions.  
For this reason, additional VA examination is necessary.  See 
38 U.S.C.A. § 5103A (West 2002).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:  

1.  With respect to the claim for an 
initial compensable rating for bilateral 
hearing loss disability, the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. §  
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003), to include notification that he 
should submit any pertinent evidence in 
his possession.  The RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.

2.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.  All records obtained 
should be associated with the claims 
files.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Southern Maryland Community VA Outpatient 
Clinic, particularly those records 
prepared by Dr. Estime.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified.

4.  With respect to the veteran's service 
connection claims, the RO should request 
the veteran to provide any pertinent 
evidence in his possession and to provide 
the information and authorization 
necessary for the RO to obtain any 
outstanding evidence pertinent to the 
claims.  The RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

5.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations, including ordering the 
examinations below.

6.  The veteran should be provided 
examinations by physicians with 
appropriate expertise to determine the 
etiology of any currently present 
disability of the lower spine, disability 
of the left hand, coronary artery 
disease, and diabetes mellitus.  The 
claims files must be made available to 
and reviewed by the examiners.  

Based upon the examination results and 
the review of the claims files, the 
appropriate examiner should answer the 
following questions:

a.  With respect to each currently 
present disorder of the lower spine, is 
it at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service and with 
respect to any arthritis of the lower 
spine, is it at least as likely as not 
that it was manifested within one year of 
the veteran's discharge from service?

b.  With respect to each currently 
present disorder of the of the left hand, 
is it at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service and with 
respect to any arthritis of the left 
hand, is it at least as likely as not 
that the disorder was manifested within 
one year of his discharge from service?

c.  Is it at least as likely as not that 
any currently diagnosed coronary artery 
disease originated during the veteran's 
military service or was manifested within 
one year of his discharge from service? 

d.  Is it at least as likely as not that 
any currently diagnosed diabetes mellitus 
originated during the veteran's military 
service or was manifested within one year 
of his discharge from service?

The examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in typewritten reports.

7.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




